Citation Nr: 1604232
Decision Date: 02/04/16	Archive Date: 04/01/16

Citation Nr: 1604232	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  11-00 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a heart murmur.

2.  Entitlement to service connection for diabetes mellitus.  



REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel




INTRODUCTION

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

The Veteran served on active duty from August 1962 to August 1966.  

This matter comes before the Board of Veterans' Appeals (Board) from the April 2010 and October 2012 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran appeared at a Travel Board hearing in January 2014 before an Acting Veterans Law Judge (VLJ), during which time he testified regarding the issue of whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for a heart murmur.  A transcript of the hearing testimony is associated with the claims file.  In the September 2014 decision, the Board granted the Veteran's petition to reopen the claim for entitlement to service connection for a heart murmur, and remanded the de novo claim for additional evidentiary development.  The Board also remanded the issue of entitlement to service connection for diabetes mellitus, noting that when the Veteran perfected this claim in March 2014, he requested a Travel Board hearing at his local RO.  The Board also noted that the AOJ certified the issue of entitlement to service connection for diabetes mellitus after the January 2014 hearing, and therefore, before this claim could be adjudicated on the merits, it had to be remanded for the AOJ to schedule the Veteran for his requested hearing.  

Unfortunately, the Veteran passed away on August [redacted], 2014, before the September 2014 Board decision was issued.  The Board was notified of the Veteran's death in January 2016.  As such, the Board has vacated the September 2014 Board decision, which is the subject of a separate decision.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from August 1962 to August 1966.  

2. The Veteran perfected timely appeals of the April 2010 and October 2012 rating decisions which denied his petition to reopen the claim for entitlement to service connection for a heart murmur, and further denied his claim seeking service connection for diabetes mellitus.  

3.  In January 2016, the Board was notified that the Veteran had died on August [redacted], 2014.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these issues at this time.  38 U.S.C.A. § 7104(a) (West 2015); 38 C.F.R. § 20.1302 (2015); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  Information received by the Board reflects that the Veteran passed away on August [redacted], 2014.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2015); 38 C.F.R. § 20.1302 (2015).  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal concerning the issue of whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a heart murmur is dismissed.  

The appeal concerning the issue entitlement to service connection for diabetes mellitus is dismissed.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



